Citation Nr: 1548731	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from October 1968 to April 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of the case has been transferred to the VA RO in Denver, Colorado.

The Board notes that the Veteran has several mental health diagnoses of record, to include PTSD.  The Board has bifurcated the issue as seen on the title page to address service connection for PTSD and service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In July 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes that the Veteran was afforded a VA psychiatric examination in September 2014.  However, for the foregoing reasons, the Board finds that the examination is inadequate.  

First, with respect to the claimed PTSD, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V criteria.  For cases certified to the Board after August 4, 2014, the diagnosis of a mental disorder must be in accordance with the DSM-V. 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  However, the Veteran's case was certified to the Board in August 2010.  Therefore, the DSM-IV diagnostic criteria are governing in the instant case.  As the September 2014 VA examination applied the incorrect diagnostic criteria for the Veteran's claimed PTSD, it is inadequate.

Second, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities, the VA examiner's opinion failed to address whether the Veteran's service-connected disabilities aggravated his depression beyond its natural progression.   38 C.F.R. § 3.310 (2015).  This opinion is necessary before the claim can be addressed on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically diagnosis the following:

a)  Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service stressor to include the Veteran's fear of hostile military or terrorist activity.  The requested opinion should take into consideration all relevant evidence from the Veteran's claim file including relevant treatment records.  

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include unspecified depressive disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

c)  If the VA examiner finds that they are not related to service, he or she must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include unspecified depressive disorder, was caused or aggravated by his service-connected disabilities.
 
The examiner is asked to provide a rationale for the opinions rendered.  

2. After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




